Order, Supreme Court, New York County (William Davis, J.), entered on or about August 24, 1994, which, insofar as appealed from, denied plaintiffs’ motion for partial summary judgment, unanimously affirmed, without costs.
Issues of fact exist precluding summary judgment on plaintiff construction worker’s Labor Law § 240 (1) claim, including whether the scaffolding from which he fell contained a built-in *337stairway that could have been used to safely gain access from the floor he was on to the floor he was directed to go to, and thus whether plaintiff was a " 'recalcitrant worker’ ” (cf., Stolt v General Foods Corp., 81 NY2d 918, 920). Concur— Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.